DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 4, 9, the Examiner is unclear whether the limitation follow “if” is/are part of the claim.
Claim 13 recites the limitation "the capacitor of the cell balancing" in 4.  There is insufficient antecedent basis for this limitation in the claim.  Should claim 13 depend upon claim 11?
Claims 2, 4, 5-8, 10-12, 14-15 are rejected for being dependent to the rejected claims 1, 4, 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-10, 12, 15, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nam et al. (10,790,677 B2).
Regarding claim 1, Nam et al. discloses a method for detecting failures in a cell measuring circuit for a vehicle battery comprising a plurality of battery cells (211), each cell having a cell measuring circuit connected to the cell, the method comprising: determining a cell voltage of each of the plurality of cells by the respective cell measuring circuit (Col. 1 lines 40-44); performing cell balancing to balance a cell voltage for the plurality of cells (211); determining a cell balancing time for each cell; determining an expected cell balancing time (S40) for the plurality of cells; detecting a first cell having a cell balancing time lower than the expected cell balancing time for the plurality of cells (S50); detecting (S71) that at least one cell adjacent to the first cell have a cell balancing time higher than the expected cell balancing time (S71) for the plurality of cells; and if the difference in cell balancing time between the first cell and the 
Regarding claim 2, Nam et al. discloses determining an expected cell balancing time for each cell (211) comprises determining an average cell balancing time for the plurality of cells (Col. 2, lines 34-38).  
Regarding claim 3, Nam et al. disclose the cell balancing time for each cell is determined as an accumulated cell balancing time (In or to average, accumulated must be determined).  
Regarding claims 9, 15, Nam et al. discloses a battery management system for a vehicle battery; the system comprising a battery management control unit (100) connected to a plurality of cell measuring circuits, each cell measuring circuit being connected to a battery cell (211), wherein the battery management control unit (100) is configured to: determine a cell voltage of each of the plurality of cells (211) by the respective cell measuring circuit (Fig. 2); perform cell balancing (S60)(Fig. 3) to balance a cell voltage for the plurality of cells (211); determine a cell balancing time for each cell (211); determine an expected cell balancing time for the plurality of cells (211); detect a first cell having a cell balancing time being lower than an average cell balancing time for the plurality of cells (Col. 2. Line 34-38); detect that at least one cell adjacent to the first cell have a cell balancing time higher than the average cell balancing time for the plurality of cells (S73); and 11P2717US00 if the difference in cell balancing time between the first cell and the at least one adjacent cell is higher than a predetermined balancing time threshold value, determine that the cell measuring circuit for the first cell is faulty (S74).  

Regarding claim 12, Nam et al. discloses the battery management control unit  (100) is configured to determine the cell balancing time for each cell as an accumulated cell balancing time (In order to have average, accumulated must be determined).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 11, 13, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (10,790,677) in view of Kuroda (US 2015/0260799 A1).
Regarding claims 4, 11, Nam et al. discloses every subject matter recited in the claim except for balancing circuit comprises a capacitor and a Zener diode connected in parallel with the cell.
Kuroda discloses battery monitoring device and further discloses balancing circuit comprises a capacitor (153) and a Zener diode (152) connected in parallel with the cell (150).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the balancing circuit comprises a capacitor and a Zener diode connected in parallel with the cell, as taught by Kuroda 
Regarding claims 5, 13, Nam et al. a second cell (211) adjacent to the first cell (From bottom of pack 210) has a higher than average cell balancing time and that a third cell (Cells stack in series, one on top higher voltage) adjacent to the first cell has a higher than average cell balancing time.  
Nam et al. does not disclose capacitor and Zener diode as discussed in claim 11 above.
Regarding claims 6, 14, Nam et al. discloses the battery management control unit (100) is further configured to detect that a second cell adjacent to the first cell (From the bottom of lack 210) has a higher than average cell balancing time and that a third cell adjacent to the first cell has a higher than average cell balancing time (Third cell above second cell from bottom).
Nam et al does not disclose to determine that the Zener diode of the cell balancing circuitry of the first cell is faulty.
Kuroda discloses battery monitoring device and further discloses management control unit is further configured to determine that the capacitor (153) of the cell balancing circuitry of the first cell is faulty (Par. [054]).  
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the balancing circuit comprises a capacitor and a Zener diode to determine the capacitor of the cell balancing circuitry is faulty, as taught by Kuroda into the system of Nam et al. because such a capacitor and a Zener diode is typical and involves only routine.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (10,790,677) in view of Field et al. (US 2013/0257382 A1).
Regarding claim 7, Nam et al. does not explicitly disclose the balancing time threshold value is determined based on an age of the battery.  
Regarding claim 8, Nam et al. does not explicitly disclose the balancing time threshold value is proportional to the age of the battery.  
Field et al. discloses managing cycle and runtime in batteries for portable electronic device and further discloses the balancing time threshold is based on the age of the battery (Field et al.’s par [010]).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the balancing time is based on the age of the battery as taught by Field et al. into the system of Nam et al. because the balancing time is based on age of the battery is routine experimental.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
March 12, 2022